                                                                   JS-6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               )     Case No.: CV 19-08229-CJC(AFMx)
     SEBASTIEN SILVESTRI, and                    )
12                                               )
     TAMANY SILVESTRI,                           )
13                                               )
                                                 )
14               Plaintiffs,                     )
                                                 )
15         v.                                    )     ORDER GRANTING PLAINTIFFS’
                                                 )     MOTION TO REMAND [Dkt. 9] AND
16                                               )     DENYING AS MOOT DEFENDANTS’
     BEKINS VAN LINES, INC. et al.,              )     MOTION TO DISMISS [Dkt. 14]
17                                               )
                                                 )
18               Defendants.                     )
                                                 )
19                                               )
                                                 )
20                                               )
21

22   I. INTRODUCTION
23

24         On September 23, 2019, Plaintiffs Sebastien and Tamany Silvestri brought this
25   negligent hiring and false advertising action against Bekins Van Lines, Inc., Bekins
26   Moving Solutions, Inc. (collectively “Bekins”), and Does 1 through 100 in Los Angeles
27   County Superior Court. (Dkt. 10-1 [First Amended Complaint, hereinafter “FAC”].)
28   Before the Court are Plaintiffs’ motion to remand, (Dkt. 9), and Defendants’ motion to

                                                 -1-
 1   dismiss, (Dkt. 14). For the following reasons, Plaintiffs’ motion to remand is
 2   GRANTED and Defendants’ motion to dismiss is DENIED AS MOOT.1
 3

 4   II. BACKGROUND
 5

 6          This case arises from the alleged theft of over $20,000 worth of personal property
 7   from Plaintiffs’ Beverly Hills home. The FAC alleges the following facts. Before
 8   moving to Beverly Hills, Plaintiffs resided in Florida. (FAC ¶ 1.) Around July 1, 2018,
 9   Plaintiffs hired Bekins, a moving company, to assist them with their cross-country move.
10   (Id. ¶ 13.) When deciding which moving company to hire, Plaintiffs allegedly relied on
11   Bekins’s advertisements. (Id.) These advertisements assured consumers that Bekins
12   conducts background checks on their movers and that consumers “can count on our
13   expert movers to take care of your personal belongings.” (Id. ¶¶ 13, 15.) The move took
14   place in early July 2018. (Id. ¶ 18)
15

16          On July 10, 2018, after Plaintiffs and their belongings had arrived in their new
17   California home, Bekins sent three movers to the house to help them unpack. (Id. ¶ 20.)
18   Bekins sent four more movers over on July 14, 2018. (Id.) Soon after the movers left
19   Plaintiffs’ home on July 14, Plaintiffs discovered that two designer watches, two rings,
20   and a pair of earrings were missing from their home. (Id. ¶ 22.) Plaintiffs estimate that
21   these items were worth a total of $21,540. (Id. ¶ 19.) The stolen valuables had all been
22   stored together in a jewelry box hidden inside of a suitcase. (Id.) Plaintiffs discovered
23   that the suitcase had been unzipped and that the valuables were missing. (Id.) The
24   suitcase containing jewelry box had not been shipped from Florida by Defendants along
25   with Plaintiffs’ other belongings. (Id.) It remained in Plaintiffs’ possession at all times
26

27
     1
      Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearings
     set for November 4, 2019, and November 25, 2019 at 1:30 p.m. are hereby vacated and off calendar.
                                                        -2-
 1   during the move. (Id.) When Plaintiffs contacted Bekins regarding the suspected theft,
 2   Bekins was allegedly unable to provide Plaintiff with the names of some of the movers
 3   who had been sent to the home on July 14. (Id. ¶ 23.) Plaintiffs have not yet been able to
 4   recover their valuables.
 5

 6         Plaintiffs sued Defendants in Los Angeles Superior Court, asserting a number of
 7   violations of California law including (1) violation of the California Consumer Legal
 8   Remedies Act, (2) false advertising, (3) unfair business practices, and (4) negligence and
 9   negligent hiring. Defendants subsequently removed the case, alleging that all of
10   Plaintiffs’ claims are preempted by the Carmack Amendment, 49 U.S.C. § 14706. (Dkt.
11   1 [Notice of Removal, hereinafter “NOR”].) Plaintiff then filed a motion to remand the
12   case to Los Angeles Superior Court.
13

14   III. DISCUSSION
15

16         “Federal courts are courts of limited jurisdiction,” possessing “only that power
17   authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013)
18   (internal quotations omitted). A civil action brought in state court may only be removed
19   by the defendant to a federal district court if the action could have been brought there
20   originally. 28 U.S.C. § 1441(a). Federal courts have subject matter jurisdiction over
21   cases “arising under” federal law. 28 U.S.C. §§ 1331. Generally, under the “well-
22   pleaded complaint rule,” cases arise under federal law only when “a federal question is
23   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
24   Williams, 482 U.S. 386, 392 (1987). An exception to the well-pleaded complaint rule
25   occurs “when a federal statute wholly displaces the state-law cause of action through
26   complete pre-emption.” Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003). In these
27   instances, cases asserting state law claims that fall within the scope of the preemption are
28   removable under 28 U.S.C. § 1441 even though no federal claim expressly appears on the

                                                  -3-
 1   face of the complaint. See id. When a case is removed, the burden of establishing
 2   subject matter jurisdiction falls on the defendant, and the removal statute is strictly
 3   construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
 4   1992). “Federal jurisdiction must be rejected if there is any doubt as to the right of
 5   removal in the first instance.” Id.
 6

 7         The Carmack Amendment, 49 U.S.C. § 14706, was enacted in 1906 as an
 8   amendment to the Interstate Commerce Act. Kawasaki Kisen Kaisha Ltd. v. Regal-Beloit
 9   Corp., 561 U.S. 89, 96 (2010). The amendment was designed to establish a “national
10   scheme of carrier liability for goods damaged or lost during interstate shipment.”
11   Campbell v. Allied Van Lines Inc., 410 F.3d 618, 620 (9th Cir. 2005). Given this desire
12   for uniformity, the Carmack Amendment “provides the exclusive cause of action for
13   interstate shipping contract claims, and it completely preempts state law claims alleging
14   delay, loss, failure to deliver and damage to property.” White v. Mayflower Transit,
15   L.L.C., 543 F.3d 581, 584 (9th Cir. 2008). All claims that “arise[] from the same conduct
16   as [] claims for delay, loss or damage to shipped property” are preempted by the Carmack
17   Amendment. Id. at 586. For jurisdictional purposes, if a plaintiff’s state law claims are
18   completely preempted by the Carmack Amendment, the case presents a federal question
19   and can be properly removed by a defendant. See Hall v. N. Am. Van Lines, Inc, 476
20   F.3d 683, 688 (9th Cir. 2007).
21

22         The parties’ dispute here concerns whether Plaintiffs’ claims are subject to
23   Carmack Amendment preemption. Plaintiffs contend that, because their claims do not
24   involve property that was shipped by Bekins in interstate commerce, the Carmack
25   Amendment does not apply. Defendants assert that the Carmack Amendment’s
26   preemptive scope is broad enough to encompass Plaintiffs’ claims even though the
27   valuables in question were not shipped by Bekins during the move. The Court agrees
28   with Plaintiffs.

                                                   -4-
 1

 2         “[T]he Carmack Amendment does not purport to regulate all transactions merely
 3   because a carrier and a shipper are involved.” Meadowgate Techs., LLC v. Fiasco
 4   Enters., Inc., 2018 WL 1400678, at *2 (S.D. Cal. Mar. 20, 2018). Rather, it provides the
 5   exclusive cause of action for damage to goods that “a carrier transports.” See Campbell,
 6   410 F.3d at 620 (emphasis added); see also Rini v. United Van Lines, Inc., 104 F.3d 502,
 7   506 (1st Cir. 1997) (holding that “all state laws that impose liability on carriers based on
 8   the loss or damage of shipped goods are preempted”); Hoskins v. Bekins Van Lines, 343
 9   F.3d 769, 778 (5th Cir. 2003) (the Carmack Amendment is the exclusive cause of action
10   “for loss or damages to goods arising from the interstate transportation of those goods by
11   a common carrier”). The regulations interpreting the Carmack Amendment confirm that
12   its scope is limited to goods that are moved by carriers. See 49 C.F.R. § 1005.1 (“[t]he
13   regulations set forth in this part shall govern the processing of claims for loss, damage,
14   injury, or delay to property transported or accepted for transportation, in interstate or
15   foreign commerce”) (emphasis added). Because this case centers on the loss of goods
16   that were not actually transported by Defendants, it does not fall within the Carmack
17   Amendment’s preemptive scope. See Campbell, 410 F.3d at 620 (the Carmack
18   Amendment preempts state law claims against carriers for “goods damaged or lost during
19   interstate shipment”).
20

21         The typical case of Carmack Amendment preemption involves a plaintiff asserting
22   state law breach of contract and negligence claims against a carrier who allegedly
23   damaged their goods in transit or unreasonably delayed shipment. See, e.g., Shaghal, Ltd.
24   v. C. Transport LLC, 2017 WL 3317812, at *1 (C.D. Cal. Aug. 3, 2017). The case before
25   the Court presents a far different set of facts. Although a shipping contract between the
26   parties existed, Plaintiffs’ claims do not arise from any alleged breach of that contract.
27   And Defendants never transported the goods which form the basis of Plaintiffs’ claims.
28   According to the complaint, “the Silvestris kept their most precious valuables in a jewelry

                                                  -5-
 1   box that was packed in suitcase that was with them at all times. Defendants did not
 2   transport these valuables.” (FAC ¶ 19.) Olympian Worldwide Moving & Storage Inc. v.
 3   Showalter is instructive on this point. 2013 WL 3875299, at *2 (D. Ariz. July 26, 2013).
 4   There, the plaintiff alleged that defendant’s employees stole a wedding ring during the
 5   moving process. Id. In determining whether the Carmack Amendment preempted claims
 6   stemming from that theft, the court found that a “potentially dispositive factual matter”
 7   was whether the ring was part of the property that the movers were meant to handle. Id.
 8   at *2. Only after determining that the ring was included in the property to be delivered
 9   did the court hold that Carmack Amendment preemption applied. Id. at *3.
10

11         Defendant’s reliance on White v. Mayflower Transit, 543 F.3d 581 (9th Cir. 2008)
12   is inappropriate. In that case, the court held that plaintiff’s intentional infliction of
13   emotional distress (“IIED”) claim was preempted by the Carmack Amendment. See
14   White, 543 F.3d at 586. But that claim—unlike Plaintiffs’ here—was based on the
15   emotional distress that plaintiff suffered as a result of defendant losing plaintiff’s
16   belongings during a cross-county move. Id. at 583. The court addressed the scope of
17   Carmack Amendment preemption and held that the IIED claim was preempted “to the
18   extent that it arises from the same conduct as the claims for delay, loss or damage to
19   shipped property.” Id. Plaintiffs’ claims here, by contrast, have nothing to do with any
20   “claims for delay, loss or damage to shipped property.” Id. They do not allege that any
21   of their shipped property was damaged during the move. Rather, they allege that, after
22   the move was complete, people working for Defendants stole valuables out of their home.
23   Defendants do not cite any cases preempting claims involving goods that were never
24   shipped by the defendant carrier. The Court declines to take the first step in expanding
25   the scope of Carmack Amendment preemption, especially in a posture where “federal
26   jurisdiction must be rejected if there is any doubt as to the right of removal.” Gaus, 980
27   F.2d at 566. Accordingly, Plaintiffs’ motion to remand is GRANTED.
28


                                                    -6-
 1   IV. CONCLUSION
 2

 3         For the following reasons, Plaintiffs’ motion to remand is GRANTED. This
 4   action is hereby remanded to Los Angeles County Superior Court. In light of this ruling,
 5   Defendants’ motion to dismiss, (Dkt. 14), is DENIED AS MOOT.
 6

 7         DATED:       October 24, 2019
 8                                               __________________________________
 9                                                     CORMAC J. CARNEY
10                                               UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -7-
